DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11 of Applicant’s reply, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Millsap et al. (US 2020/0269920 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication No. US 2019/0049974 A1) in view of Tanaka (United States Patent Application Publication No. US 2018/0154825 A1) and Millsap et al. (United States Patent Application Publication No. US 2020/0269920 A1) [hereinafter “Millsap”].

Regarding claim 1, Kato teaches a traveling control method for an own vehicle, comprising:
determining whether the own vehicle traveling autonomously along a traveling lane will change lanes to another lane different from the traveling lane by the override (see [0062]-[0066] and [0103]-[0109]); and
when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109]). 

Kato does not expressly teach when determining that the own vehicle will change lanes by the override, generating a first travelable area in the traveling lane, the first travelable area being an area in which the own vehicle can travel; generating a second travelable area in the other lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel; generating a third travelable area by connecting the first travelable area and the second travelable area; generating an own vehicle traveling trajectory within the third travelable area based on a trajectory reflecting a steering control during a state of the override in the first travelable area and a trajectory along the other lane in the second travelable area.
Tanaka also generally teaches a vehicle control method and device (see Abstract). Tanaka teaches a travelable region determination unit 30 that determines a first travelable area in the traveling lane in which the own vehicle can travel and a second travelable area in the other lane in which the own vehicle can travel (see [0045]-[0061] and Figures 9-13). Tanaka teaches this methodology of determining travelable areas for the own vehicle allows for taking into account other traffic participants and reduces the load on the vehicle computing system (see [0007], [0048], and [0061]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kato so as to when determining that the own vehicle changes lanes by the override, generate a first travelable area in the traveling lane, the first travelable area being an area in which the own vehicle can travel, and generate a second travelable area in the traveling lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel, in view of Tanaka, as Tanaka teaches doing so allows for effective control of the own vehicle by taking into account other traffic participants while reducing the processing load on the vehicle computing system. 

The resultant combination of Kato and Tanaka thereby further teaches generating a third travelable area by connecting the first travelable area the second travelable area, and generating an own vehicle traveling trajectory within the third travelable area based on a trajectory reflecting a steering control during a state of the override in the first travelable area and a trajectory along the other lane in the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka). 

The combination of Kato and Tanaka does not expressly teach detecting an input signal of an override by a driver. 
Millsap generally teaches a system for cooperative steering between an autonomous system and a driver (see Abstract). Millsap teaches that when the vehicle is travelling autonomously and a driver steering input is detected, the system recognizes the steering input as an override request by the driver to change lanes and calculates a path for the vehicle to change lanes (see [0014]-[0016] and [0031]-[0037]). Millsap teaches this allows the driver to have some level of control over the autonomous driving without requiring the need for full manual intervention (see again [0014]-[0016]). 
As noted above, Kato teaches that the action plan creator 123 that creates the lane-change action plan makes the determination in response to an event such as a lane change event or a handover event for manual driving (see [0062]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kato and Tanaka in order to detect an input signal of an override by a driver, such that the override is a driver-input request for a lane change, in view of Millsap, as Millsap teaches a cooperative system that allows a driver to input an override to signal to their autonomous vehicle that a lane change is desired allows for the driver to have better cooperative control over the vehicle without requiring the driver to assume full manual driving control (see [0014]-[0016] of Millsap). 

Regarding claim 6, the combination of Kato, Tanaka, and Millsap further teaches the second travelable area is generated to match a shape of the other lane (see for example travelable region F33 in Figure 9 of Tanaka). 

Regarding claim 7, the combination of Kato, Tanaka, and Millsap further teaches when an obstacle is detected on the traveling lane in front of the own vehicle and the override of the own vehicle is detected, determining that the own vehicle changes lanes to the other lane by the override (see [0062]-[0066] of Kato). 

Regarding claim 8, the combination of Kato, Tanaka, and Millsap further teaches the first travelable area is generated to match a shape of the traveling lane in which the own vehicle travels (see travelable region F32 in Figure 9 of Tanaka). 

Regarding claim 9, the combination of Kato, Tanaka, and Millsap further teaches when an obstacle is detected on the traveling lane in front of the own vehicle and the override of the own vehicle is detected, determining that the own vehicle will change lanes to the other lane by the override (see [0062]-[0066] of Kato and [0031]-[0037] of Millsap), and generating the first travelable area along the traveling lane up to a point on a side of the obstacle nearest to the own vehicle (see travelable region F32 in Figure 9 of Tanaka). 

Regarding claim 10, the combination of Kato, Tanaka, and Millsap further teaches controlling the motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory comprises: in the traveling lane, controlling the motion of the own vehicle so that the own vehicle travels in the first travelable area, and controlling the motion of the own vehicle so that the own vehicle travels in the second travelable area in the other lane (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka). 

Regarding claim 11, the combination of Kato, Tanaka, and Millsap further teaches controlling the motion of the own vehicle so that the own vehicle decelerates at a timing at which the own vehicle changes lanes by the override (see [0062]-[0070] of Kato). 

Regarding claim 12, the combination of Kato, Tanaka, and Millsap, as applied to claim 1 above, teaches a traveling control method for an own vehicle comprising:
detecting an input signal of an override by a driver (see [0014]-[0016] and [0031]-[0037] of Millsap);
determining whether an own vehicle traveling autonomously along a traveling lane will change lanes to another lane different from the traveling lane by the override (see [0062]-[0066] and [0103]-[0109] of Kato);
when it is determined that the own vehicle will change lanes by the override, generating a first trajectory in accordance with the override of the own vehicle (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating a second travelable area in the other lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating an own vehicle traveling trajectory based on the first trajectory and the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); and 
when the own vehicle changes lanes by the override, controlling motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109] of Kato).

Regarding claim 13, the combination of Kato, Tanaka, and Millsap, as applied to claim 1 above, teaches a traveling control method for an own vehicle comprising:
detecting an input signal of an override by a driver (see [0014]-[0016] and [0031]-[0037] of Millsap);
determining whether an own vehicle traveling autonomously along a traveling lane will change lanes to another lane different from the traveling lane by the override (see [0062]-[0066] and [0103]-[0109] of Kato);
when it is determined that the own vehicle will change lanes by the override, generating a first trajectory in accordance with the override of the own vehicle (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating a second trajectory along the other lane different from the traveling lane (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating an own vehicle traveling trajectory by connecting the first trajectory and the second trajectory (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); and 
when the own vehicle changes lanes by the override, controlling motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109] of Kato).

Regarding claim 16, the combination of Kato, Tanaka, and Millsap, as applied to claim 1 above, teaches a traveling control device for an own vehicle (automated driving control unit 100 of Kato) comprising:
a processor (automated driving control unit 100 of Kato) configured to:
detect an input signal of an override by a driver (see [0014]-[0016] and [0031]-[0037] of Millsap);
determine whether an own vehicle traveling autonomously along a traveling lane will change lanes to another lane different from the traveling lane by the override (see [0062]-[0066] and [0103]-[0109] of Kato);
when determining that the own vehicle will change lanes by the override, generate a first travelable area in the traveling lane, the first travelable area being an area in which the own vehicle can travel (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generate a second travelable area in the other lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generate a third travelable area by connecting the first travelable area and the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka);
generate an own vehicle traveling trajectory within the third travelable area based on a trajectory reflecting a steering control during a state of the override in the first travelable area and a trajectory along the other lane in the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); and 
when the own vehicle changes lanes by the override, control motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109] of Kato).

Claims 2-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kato, Tanaka, and Millsap, as applied to claims 1 and 13 above, respectively, and further in view of Samper et al. (United States Patent Application Publication No. US 2018/0188031 A1) [hereinafter “Samper”].

Regarding claim 2, the combination of Kato, Tanaka, and Millsap, as applied to claim 1 above, does not expressly teach the first travelable area is generated based on a predicted traveling trajectory in accordance with the override of the own vehicle. 
Samper also generally teaches a method and system for controlling a vehicle trajectory (see Abstract). Samper teaches that the vehicle planned path is predicted using a variety of vehicle metrics (see at least [0017] and Figure 3A). Kato teaches the travelable effective areas are set based on the traveling plan of the vehicle (see [0103]-[0114]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kato, Tanaka, and Millsap such that the first travelable area is generated based on a predicted traveling trajectory of the own vehicle in the manner taught by Samper, in view of Samper, as the combination of Kato, Tanaka, and Millsap teaches the vehicle traveling plan is used to generate the travelable areas and Samper teaches an effective way of predicting the planned vehicle trajectory. 

Regarding claim 3, the combination of Kato, Tanaka, Millsap, and Samper further teaches the first travelable area is generated based on the predicted traveling trajectory calculated from a current steering angle and a current vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Regarding claim 4, the combination of Kato, Tanaka, Millsap, and Samper further teaches the first travelable area is generated based on the predicted traveling trajectory calculated from a current yaw rate and a current vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Regarding claim 5, the combination of Kato, Tanaka, Millsap, and Samper further teaches the second travelable area is generated from at least a position on a side of the own vehicle in a traveling direction of the traveling lane relative to a position at which the predicted traveling trajectory is contact with the other lane (see traveling region F33 in Figure 9 of Tanaka). 

Regarding claim 14, the combination of Kato, Tanaka, Millsap, and Samper, as applied to claim 2 above, teaches the first trajectory is generated in accordance with a current steering angle and vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Regarding claim 15, the combination of Kato, Tanaka, Millsap, and Samper, as applied to claim 2 above, teaches the first trajectory is generated in accordance with a current yaw rate and vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669